Citation Nr: 0827556	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for the 
veteran's service-connected anemia and leukopenia 
(neutropenia).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to March 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In July 2003, service connection for anemia, secondary to the 
veteran's service-connected discoid lupus erythematosus, was 
granted, but service connection for leukopenia (neutropenia) 
was denied.  The veteran appealed the rating assigned for the 
anemia and the denial of service connection for leukopenia 
(neutropenia).  In April 2004, the RO determined that the 
denial of secondary service connection for leukopenia 
(neutropenia) was clearly and unmistakably erroneous, and 
service connection was granted.  The RO combined the anemia 
and leukopenia claims and assigned one noncompensable 
disability rating.  On appeal, the veteran's service 
connected anemia and leukopenia (neutropenia) are treated as 
one disability, as well.

In the veteran's August 2003 notice of disagreement with 
respect to his claim for a greater initial rating for anemia 
and leukopenia (neutropenia), he asserted that his blood 
conditions prevent him from finding and maintaining 
employment.  This matter was referred to the RO for 
appropriate action in the Board's January 2007 decision, but 
the record does not reflect that any action has been taken.  
The veteran's comments are again referred to the RO for 
appropriate action.  

The Board's January 2007 decision denied service connection 
for a bilateral hand condition and for a bilateral knee 
condition, each as secondary to the veteran's service-
connected discoid lupus erythematosus.  Therefore, the only 
issue remaining for appellate consideration concerns the 
initial rating assigned for anemia and leukopenia.  

The Board's January 2007 decision also remanded the issue 
concerning a compensable initial rating for anemia and 
leukopenia for further development.  However, as discussed 
below, that issue is not ready for final appellate 
consideration - additional development of the record is 
still required.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board's January 2007 remand specifically noted, in part, 
that "the medical evidence in the claims file is too old and 
incomplete to be adequate for rating purposes.  The veteran's 
VA medical records from April 2002 to the present must be 
obtained."  In March 2007, the veteran returned to the AMC a 
signed VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) indicating 
that he had received treatment from the VA Medical Center 
(MC) in Shreveport, Louisiana, from 1985 to the present.  
However, the claims file does not reflect that any additional 
treatment records were requested or obtained from that or any 
other VAMC.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's November 2007 remand was 
not completed by the RO, the appellant's appeal is not yet 
ready for final appellate consideration.  

In addition, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) held that, for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to greater compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing the 
level of impairment or exceptional circumstances relating to 
the disability.  Vazquez-Flores, at 43-44. 

The record does not indicate that the veteran has been 
provided notice complying with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with a notice 
letter complying with Vazquez-Flores, in 
particular, with regard to evidence 
showing the effect that the service-
connected anemia and leukopenia 
(neutropenia) has on his employment and 
daily life.  

2.  Obtain all treatment records for the 
veteran from the VAMC in Shreveport, 
Louisiana, and from any other VA medical 
facility identified by him, since April 
2002.  

3.  Then, readjudicate the claim for an 
initial compensable rating for the 
veteran's service-connected anemia and 
leukopenia (neutropenia).  If the claim 
is not granted to the veteran's 
satisfaction, provide him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


